PER CURIAM.
AFFIRMED. Vandergriff v. Vandergriff, 456 So.2d 464 (Fla.1984); Kuvin v. Kuvin, 442 So.2d 203 (Fla.1983).
*483The court was severely hampered by the lack of an adequate record, which has caused unnecessary judicial labor and delayed disposition unduly. While we have decided the case on the merits based on the record before us, we feel compelled to point out that appellant came perilously close to no review on the merits for failure ta provide an adequate record. See Clayton v. Clayton, 442 So.2d 310 (Fla. 1st DCA 1983).
SHIVERS, THOMPSON and ZEHMER, JJ., concur.